Title: Franklin and Silas Deane to Gerard, 1 February 1778
From: Franklin, Benjamin,Deane, Silas
To: Gérard, Conrad-Alexandre


Sir,
Passy, Feb. 1. 1778.
Mr. Lee having signified to us, that on farther Consideration he has changed his Sentiments relating to the 12th Article; and that he cannot join in Signing the Treaty if that Article remains in it: And as Unanimity is of some Importance on this Occasion, and the Articles 11 and 12 seem not perfectly consonant with the declar’d Spirit of the Treaty, which is, to leave each Party free in its Regulations of Commerce; we concur in requesting (if it can be done without occasioning Delay) that those two Articles may be omitted, agreable to your own first Proposition. We have the Honour to be, Sir Your most Obedient humble Servants
B FranklinSilas Deane
Monr. Gerard
 
Endorsed: 1er fevrier 1778.
